DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a cavity configures to receive at least a portion of the aerosol-generating article” in lines 2-3 and “comprising a cavity for holding an aerosol-forming substrate” in lines 5-6. It is unclear whether this is the same cavity or two different cavities.
Claim 19 recites “comprising a cavity configured to receive at least a portion of the aerosol-forming generating article” in lines 2-4. It is unclear whether this is the same cavity as cited in claim 15, upon which claim 19 depends.
Claim 19 recites “a heating chamber” in lines 4. It is unclear whether this is the same heating chamber cited in claim 15, upon which claim 19 depends.
Claim 25 recites “the aerosol-generating device comprising a cavity configures to receive at least a portion of the aerosol-generating article” in lines 4-5 and “the housing comprising a cavity for holding the aerosol generating substrate”. It is unclear whether this is the same cavity or two different cavities.
Claim 30 recites “the device comprising a cavity configured to receive at least a portion of the aerosol-generating article” in lines 2-4. It is unclear whether this is the same cavity as cited in claim 15, upon which claim 30 depends.
Claim 30 recites “a heating chamber” in line 4. It is unclear whether this is the same heating chamber cited in claim 15, upon which claim 30 depends.
Claim 31 recites “the device comprising a cavity configured to receive at least a portion of the aerosol-generating article” in lines 2-4. It is unclear whether this is the same cavity as cited in claim 15, upon which claim 31 depends.
Claim 31 recites “a heating chamber” in line 4. It is unclear whether this is the same heating chamber cited in claim 15, upon which claim 31 depends.

Allowable Subject Matter
Claims 15-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not teach or suggest an aerosol generating article having a solid aerosol-forming substrate provided in a cavity of a housing and a piston movable within the housing into a direction of an open end.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741